DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Any new grounds of rejection set forth below are necessitated by Applicant’s amendment. For this reason, the present action is properly made final.
Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
Claims 1-5, 7-10 are pending. 


Claim Rejections - 35 USC § 103

Claims 1-5, 8-10 are rejected under 35 U.S.C. 103 as being unpatentable over Harris et al. (US 10,502,913) in view of Esseghir et al. (US 2018/0254126), herein “Esseghir ‘126”.
	Regarding claim 1: Harris is directed to a polymeric composition comprising:
	a polybutylene terephthalate;
a low density polyolefin of low density polyethylene (col. 3 ll. 28-38 Harris) and 
a maleated ethylene based polymer.
While a specific polymeric composition comprising a low density polyolefin polymer is not disclosed in a single composition, it would have been obvious to have selected such a composition since it is specifically mentioned as suitable among a short list of polyethylene polymers. Therefore, it would have been obvious to one skilled in the art at the time invention was filed to have selected a composition within the scope of claim 1. 
Harris composition comprises a low density polyethylene (col. 3 ll. 28-37 , although does not specify a high pressure low density polyethylene having a density of less than 0.928 g/cm3 and a melt index of at least 2.0 g/10min when measured at 190 °C using a 2.16 Kg weight. 
Esseghir ‘126 is directed to a coated conductor comprising an ethylene based polymer with a density of 0.915-0.94 and a melt index of 3-8 when measured at 190 °C using a 2.16 Kg weight ([0075]-[0076] Esseghir). One skilled in the art would have been motivated to have selected a high pressure low density polyethylene having a density of less than 0.928 g/cm3 since a low density low density polyethylene is well known in the art to have a density of 0.91-0.938 g/cm3 and are produced by a high pressure process ([0075] Esseghir ‘126). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a high pressure low density polyethylene polymer having a density within the scope of claim 1.
Regarding claim 2: The composition can further include a high density polyethylene having a density of at least 0.940 g/cm3 (col. 3 ll.  50-67). 
Regarding claim 3: The melt index of the PBT component is from 5-50 g/10 min when measured at 250 C using 2.16 Kg weight. 
Regarding claim 4: The maleated ethylene based polymer has a density of at least 0.93 g/cm3 (col. 6 ll. 1-2). 
Regarding claim 5: The maleated ethylene based polymer has a density of at least 0.94 g/cm3 and a maleic anhydride content of at least 0.5 weight percent based on the entire weight of the maleated ethylene based polymer (col. 6 ll. 1-17).
Regarding claim 8: The PBT is present in an amount of 40-70 wt% (col. 2 ll. 22-30), the ethylene based polymer in an amount of 25-55 wt%, and the maleated ethylene based polymer in an amount of greater than 0 to 5 wt% (col. 6 ll. 31-41) all based on the combined weight of PBT, ethylene based polymer, and maleated ethylene based polymer. 
Regarding claim 9: An extruded optical cable protective component comprising the composition is disclosed (col. 9 ll. 29-34).
Regarding claim 10: An optical fiber cable comprising:
(a) the extruded optical fiber cable protective component and 
(b) at least one optical fiber transmission medium (col. 9 ll. 29-34). 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Harris as applied to claim 1 above, and further in view of Tau et al. (US 2004/0087751).
The limitations of Harris regarding claim 1 are incorporate here by reference. 
Regarding claim 7: Harris doesn’t mention a polypropylene elastomer. 
Tau is directed to a polyolefin composition comprising a polypropylene elastomer having a propylene content of greater than 50 weight percent based on the entire weight of the polyolefin elastomer, wherein the polyolefin elastomer has a density of 0.90 g/cm3 or less (Table A Tau). The polypropylene elastomer can be mixed with a polyethylene copolymer matrix. 
One skilled in the art would have been motivated to have included a polypropylene elastomer in the composition of Harris for improved flexibility having excellent balance of physical properties of flexibility, heat resistance, extensibility, tensile strength, tear resistance and improved heat sealability window. ([0006], [0007] ff Tau). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a polypropylene elastomer in the composition of Harris.  


Claims 1-2, 4-5, 8 are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo et al. (CN 103013060) in view of Esseghir et al. (US 2018/0254126), herein “Esseghir ‘126”.
The machine translation of CN 103013060 is provided with this office action. All citations are to the machine translation. 
Regarding claim 1: Ningbo is directed to a polymeric composition comprising:
a polyester including polybutylene terephthalate (p. 2 Ningbo);
a polyethylene including low density polyethylene (p. 2 Ningbo) and
a maleated ethylene based polymer (p. 2 Ningbo)
While a specific combination of PBT, LDPE, and maleated ethylene based polymer is not specifically mentioned in a single composition, one skilled in the art would have been motivated to have selected such a composition since it is easily selected from a very short list of options. Specifically, the polyester is selected from PET and PBT, the polyethylene is selected from HDPE and LDPE. A maleated ethylene polymer is an essential component. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a composition within the scope of claim 1. 
Ningbo’s composition comprises a low density polyethylene, although does not specify a high pressure low density polyethylene having a density of less than 0.928 g/cm3 and a melt index of at least 2.0 g/10min when measured at 190 °C using a 2.16 Kg weight. 
Esseghir ‘126 is directed to a coated conductor comprising an ethylene based polymer with a density of 0.915-0.94 and a melt index of 3-8 when measured at 190 °C using a 2.16 Kg weight ([0075]-[0076] Esseghir). One skilled in the art would have been motivated to have selected a high pressure low density polyethylene having a density of less than 0.928 g/cm3 since a low density low density polyethylene is well known in the art to have a density of 0.91-0.938 g/cm3 and are produced by a high pressure process ([0075] Esseghir ‘126). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a high pressure low density polyethylene polymer having a density within the scope of claim 1.
Regarding claim 2: The composition preferably comprises both a low density polyethylene and a high density polyethylene (p. 2 Ningbo). A combination of low and high density polyethylene are demonstrated in Examples 23-24. 
Ningbo doesn’t mention the specific density of the high density ethylene polymer. 
Esseghir ‘126 is directed to a coated conductor comprising an ethylene based polymer with a density of 0.940 g/cm3. One skilled in the art would have been motivated to have selected an ethylene based polymer having a density of at least 0.940 g/cm3 since a high density polyethylene is well known in the art to have a density of at least 0.940 g/cm3. ([0079] Esseghir 126’). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected an ethylene based polymer having a density within the scope of claim 2.
Regarding claim 4: Ningbo doesn’t mention the specific density of the maleated ethylene based polymer. However, Ningbo specifically describes the maleated ethylene based polymer as a high density polyethylene which is grafted with maleic anhydride. 
One skilled in the art would have been motivated to have selected a maleated ethylene based polymer having a density of at least 0.930 g/cm3 since a high density maleic anhydride grafted polyethylene is well known in the art to have a density of at least 0.940 g/cm3. ([0079] Esseghir 126’). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a maleated ethylene based polymer having a density within the scope of claim 4.
Regarding claim 5: Esseghir ‘126 defines a high density polyethylene are generally having densities of greater than 0.940 g/cm3 ([0079] Esseghir 126’).
The grafting rate is greater than 0.5% (equivalent to a maleic anhydride content of at least 0.5 weight percent based on the entire weight of the maleated ethylene based polymer) (p. 2 and Examples 17-22 Ningbo). 
Regarding claim 8: Example 1 comprises 50 wt% polyester, 40% low density polyolefin, and 2 wt% of the maleic anhydride polyethylene based on the total weight of the composite. It follows the composition comprises 54 wt% polyester (wherein the polyester includes PBT), 44 wt% low density polyolefin, and 2 wt% maleic anhydride polyethylene, each based on the total weight of the PBT, low density polyolefin, and maleic anhydride polyethylene.


Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Ningbo as applied to claim 1 above, and further in view of Esseghir et al. (US 2016/0215130).
The limitations of Ningbo regarding claim 1 are incorporate here by reference. 
Regarding claim 3: Ningbo doesn’t specifically mention the melt index of the PBT component. 
Esseghir utilizes a PBT of Ultradur B6550 LN having a density of 1.3 g/cm3 and a melt volume flow rate of 9 cm3/10 min at 250 °C and 2.16 kg weight. It follows the melt index is 11.7 g/10 min. One skilled in the art would have been motivated to have selected the PBT as the PBT of choice in Ningbo since Ningbo is directed to a composition comprising PBT, and Esseghir lists known PBT commercially available in the art, i.e. Ultradur B6550 LN. Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have selected a PBT having a melt index within the scope of claim 3. 


Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ningbo as applied to claim 1 above, and further in view of Tau et al. (US 2004/0087751).
The limitations of Ningbo regarding claim 1 are incorporate here by reference. 
Regarding claim 7: Ningbo doesn’t mention a polypropylene elastomer. 
Tau is directed to a polyolefin composition comprising a polypropylene elastomer having a propylene content of greater than 50 weight percent based on the entire weight of the polyolefin elastomer, wherein the polyolefin elastomer has a density of 0.90 g/cm3 or less (Table A Tau). The polypropylene elastomer can be mixed with a polyethylene copolymer matrix. 
One skilled in the art would have been motivated to have included a polypropylene elastomer in the composition of Ningbo for improved flexibility having excellent balance of physical properties of flexibility, heat resistance, extensibility, tensile strength, tear resistance and improved heat sealability window. ([0006], [0007] ff Tau). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have included a polypropylene elastomer in the composition of Ningbo.  


Claims 9-10 are rejected under 35 U.S.C. 103 as being unpatentable over Ningbo as applied to claim 1 above, and further in view of Lee et al. (US 2007/0224423).
Regarding claims 9-10: Ningbo doesn’t list any specific application of the composition. 
Lee is directed to an extruded optical cable protective component comprising a polyolefin composition and an optical fiber transmission medium. One skilled in the art would have been motivated to have used the composition as an extruded optical cable protective component since polyolefin compositions to protect cables ([0004] Lee), wherein Ningbo is directed to a polyolefin composition having improved thermal properties and mechanical tensile strength, rigidity, heat distortion temperature, impact resistance and creep resistance (p. 2 Ningbo). Therefore, it would have been obvious to one skilled in the art at the time the invention was filed to have used the composition as an extruded optical cable protective component and optical fiber comprising the extruded optical cable protective component comprising a polyolefin composition and an optical fiber transmission medium. 


Response to Arguments

Applicant's arguments filed 8/22/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 
	Applicant argues (p. 4-6 Remarks) Harris discloses the ethylene based polymer has a density of 0.926 to 0.940 g/cm3 but that if an MDPE is employed it should have a density of at least 0.93 g/cm3. A prior art reference must be considered in its entirety, i.e., as a whole, including portions that would lead away from the claimed invention. W.L. Gore & Assoc., Inc. v. Garlock, Inc., 721 F.2d 1540, 220 USPQ 303 (Fed. Cir. 1983), cert. denied, 469 U.S. 851 (1984). Further, Harris teaches away from the present invention, and the combination with Esseghir would counter the teachings of Harris. 
	The Examiner agrees the reference must be considered as a whole. In this regard, Harris discloses a MDPE, although also discloses a low density polyethylene (LLDPE). As the name suggests, LLDPE has a lower density than a MDPE. As disclosed by Esseghir, low density polyethylene has a density within the scope of claim 1. 

Applicant's arguments filed 4/8/2022 (herein “Remarks”) have been fully considered but they are not persuasive. 

Applicant argues (p. 5 Remarks) the office action references a Esseghir ‘126, which doesn’t match the cited Esseghir US 2016/0215130.
The office action has been corrected to cite Esseshir US 2018/0254126, which was intended. For this reason, the present office action is made non-final. 

Applicant argues (p. 6 Remarks) secondary indicia of nonobviousness directed to melt breakage speed data of examples S1 to S24 in Tables 2 or 7 showing unexpected results commensurate in scope with the claims not taught in Harries or Esseshir. As shown in Tables 2 and 7, the inventive examples solves the technical problem of melt breakage during extrusion. 
The burden of showing unexpected results rests on the person who asserts them by establishing that the difference between the claimed invention and the closest prior art was an unexpected difference. See In re Klosak, 455 F.2d 1077, 1080 (CCPA 1972). Further, the showing of unexpected results must be commensurate in scope with the claims. See In re Peterson, 315 F.3d 1325, 1330-31 (Fed. Cir. 2003). 
In the present case, no amounts are recited in claim 1. For this reason alone, the claims cannot be considered commensurate in scope with the evidence provided. Further, specific components having specific properties, e.g. molecular weight, density, melt index, etc. are utilized in the working examples and not recited in the present claims.  







Conclusion

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT T BUTCHER whose telephone number is (571)270-3514. The examiner can normally be reached Telework M-F 6:30-3 Pacific Time Zone.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT T BUTCHER/Primary Examiner, Art Unit 1764